Citation Nr: 0939061	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  07-06 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for progressive quadraparesis as a result 
of a surgical procedure performed at a VA Medical Center on 
February 9, 2005.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel
INTRODUCTION

The appellant served on active duty from August 1966 to April 
1969 and from January 1971 to April 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Decatur, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for progressive quadraparesis as a result 
of a surgical procedure performed at a VA Medical Center on 
February 9, 2005.  The appellant submitted a notice of 
disagreement with this decision in July 2006 and subsequently 
perfected his appeal in March 2007.  The Board notes that 
jurisdiction of this claim was subsequently transferred from 
the Decatur, Georgia, RO to the St. Petersburg, Florida, RO 
in July 2006, when the appellant relocated.

In November 2008, the appellant presented sworn testimony 
during a personal hearing in St. Petersburg, Florida, which 
was chaired by the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the 
appellant's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the appellant's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the appellant's 
claim.



In April 2009, the Board requested an outside medical opinion 
(OMO) with regard to the appellant's claim.  The OMO was 
received by the Board in August 2009.  Subsequently, the 
appellant submitted a statement from his VA physician in 
September 2009.  In the September 2009 Informal Brief 
prepared by the appellant's representative, it was noted that 
"[t]here is no waiver of Regional Office consideration, 
neither implied nor intended."  See Informal Brief of 
Appellant; September 17, 2009.  As the appellant has 
expressly denied waiving RO consideration, the Board must 
remand the claim.  See 38 C.F.R. § 20.1304 (2009).

Accordingly, the case is REMANDED for the following action:

The AMC/RO must readjudicate the 
appellant's claim, to include the 
findings of the August 2009 outside 
medical opinion and the September 2009 
VA opinion.  In the event that the claim 
is not resolved to the satisfaction of 
the appellant, he should be furnished a 
Supplemental Statement of the Case 
regarding entitlement to compensation 
under the provisions of 38 U.S.C.A. 
§ 1151 for progressive quadraparesis as 
a result of a surgical procedure 
performed at a VA Medical Center on 
February 9, 2005, that includes all 
additional applicable laws and 
regulations, and the reason for the 
decision.  The appellant must be given 
the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2009).

